January 17, 2013 Ms. Tia L. Jenkins Senior Assistant Chief Accountant Office of Beverages, Apparel and Mining United States Securities and Exchange Commission treet, N.E. Washington, D.C.20549 Re:AMCOL International Corporation Form 10-K for the Fiscal Year Ended December 31, 2011 (the “2011 Form 10-K”) Filed February 29, 2012 File No. 001-14447 Dear Ms. Jenkins: This letter sets forth the response of AMCOL International Corporation (the “Company”) to the Staff’s comment letter dated December 18, 2012.The Company has reproduced each of the Staff’s comments and indicated its response thereafter.The Company has reviewed this response with its independent registered public accounting firm and legal counsel. 1.
